DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Response to Amendment
Claims 1, 3, and 12 are currently amended, claim 2 is cancelled, and claims 4-11 are previously presented. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al (US 2016/0083300 A1).
Regarding claim 1, Ide et al discloses a method of manufacturing a ceramic foundry filter for metal filtration, the method comprising: providing a 3D printed ceramic porous structure comprising a carbon precursor [0064]; and carbonizing [0007, 0064] and pyrolysing the 3d printed ceramic structure [0019,0064], [0108-0123]. Further, Ide teaches a carbon precursor [0064], so as to introducing a network of carbon bonds internally and externally of the 3D printed ceramic porous structure ( [0064] discloses increasing the amount of carbon and curing the impregnated carbon and curing is understood to be forming bonds both internally and externally). 
Regarding claim 3, Ide teaches wherein carbonizing the 3D printed ceramic porous structure comprises: providing a ceramic printing medium to a 3D ceramic printer [0041], wherein the ceramic printing medium comprises a carbon precursor [0042]; forming the 3D printed ceramic porous structure by printing 3D ceramic structure using the 3d ceramic printer and the ceramic printing medium comprising a carbon precursor [007, 0064]; and pyrolysing the 3d printed ceramic porous structure [0019, 0064], [0108-0123]. 
Regarding claim 4, Ide teaches wherein carbonizing the 3D printed ceramic porous structure comprises: impregnating the 3D printed ceramic porous structure with a carbon precursor [0042]; and pyrolysing the impregnated 3d printed ceramic porous structure [0066] [0108-0123]. 
Regarding claim 5, Ide teaches coating the 3D printed ceramic porous structure with a carbon precursor [0042, 0039, 0046, 0057] and pyrolysing the coated 3D printed ceramic porous structure [0019,0064], [0108-0123] (figure 1). 
Regarding claim 6, Ide teaches impregnating the 3D printed ceramic porous structure with a first carbon precursor; coating the impregnated 3D printed ceramic porous structure with a second carbon precursor [0042, 0039, 0046, 0057]; and pyrolysing the impregnated and coated 3d printed ceramic porous structure [0019,0064], [0108-0123] (figure 1).
Regarding claim 7, Ide teaches adding the carbon precursor to ceramic printing medium used to print the 3D printed ceramic porous structure [0041-0042, 0039, 0046, 0057]; vacuum impregnating the 3D printed ceramic porous structure with the carbon precursor [0066]; spraying the 3D printed ceramic porous structure with the carbon precursor [0024]; soaking the 3D printed ceramic porous structure with the carbon precursor [0024], [0108-0123]. 
Regarding claim 8, Ide teaches printing the 3d printed ceramic porous structure [0041], [0108-0123].
Regarding claims 9 and 12, Ide teaches the method comprising creating a 3D printed ceramic porous structure comprising a carbon precursor [0041-0042]. Applicant has recited the claimed limitation for use in manufacturing a ceramic foundry filter for metal filtration. Since Ide teaches the required method that is similar to Applicant’s method, both Applicant and Ide will have the same end product. As for the limitation, wherein the filter comprises a 3d printed ceramic porous structure and a network of carbon bonds internally and externally of the ceramic porous structure, [0064] discloses increasing the amount of carbon and curing the impregnated carbon and curing is understood to be forming bonds both internally and externally.
Regarding claim 10, Ide teaches printing the 3D ceramic porous structure using a ceramic printing medium comprising the carbon precursor [0041-0042]. 
Regarding claim 11, Ide teaches the carbon precursor comprises at least one or more of a liquid resin [0072], powered carbon [0108], a ceramic binder [0022], a ceramic material [0022], an antioxidant [0027].
Response to Arguments
Applicant's arguments filed 8/24/2022  have been fully considered but they are not persuasive. Applicant argues Ide does not disclose or suggest forming a network of carbon bonds internally and externally of the 3D printed ceramic porous structure. However, paragraph [0064] discloses “the green body impregnated with the carbon source is cured to obtain a cured body. In the present invention, the asstinig agent containing carbon source is a material which can increase the amount of carbon contained in the fired body, which is explained later, and improve the strength of the fired body.” In other words, the impregnated body that comprises the carbon source is cured and curing is understood to be a forming of bonds. The formation of internal and external network of carbons bonds formed is further supported by the increase in strength of the fired body. Therefore, contrary to Applicant’s argument that Ide does not disclose or suggest forming a network of carbon bonds internally and externally, Ide does teach an increase in carbons in the body and reads on Applicant’s claim limitation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bauer et al (US 2005/0179152 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754